



Exhibit 10.9
FORM D - STANDARD DIRECTOR OPTION GRANT
NOTICE OF OPTION GRANT UNDER THE
WRIGHT MEDICAL GROUP N.V. 2017 EQUITY AND INCENTIVE PLAN


Wright Medical Group N.V., a public limited liability company organized under
the laws of The Netherlands (the “Company”), pursuant to the Wright Medical
Group N.V. 2017 Equity and Incentive Plan (as may be amended from time to time,
the “Plan”), hereby grants to the individual named below, who shall be referred
to as the “Participant”, a Non-Statutory Stock Option (the “Option”) to purchase
from the Company that number of ordinary shares of the Company, par value €0.03
per share (the “Shares”), as indicated below at an exercise price per Share
equal to the amount as indicated below (the “Exercise Price”). The Option is
subject to all of the terms and conditions set forth in this Notice of Option
Grant (the “Grant Notice”), the Option Award Agreement (the “Award Agreement”)
attached hereto, any Addendum to the Award Agreement established pursuant to
Section 8.11 of the Award Agreement (the “Addendum”), and the Plan, all of which
are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein will have the meaning set forth in the Plan. This Option grant
has been made as of the grant date indicated below, which shall be referred to
as the “Grant Date”.
Grant ID:
[Insert Grant ID]

Participant:
[Insert Participant Name]

Grant Date:
[Insert Grant Date]

Total Number of Shares Subject to Option:
[Insert Number of Shares], subject to adjustment as provided in the Plan.

Exercise Price Per Share:
U.S. $[Insert Exercise Price], subject to adjustment as provided in the Plan.

Expiration Date:
No later than the ten (10) year anniversary of Grant Date, as provided in
Section 3.2 of the Award Agreement.

Vesting Schedule:
Except as otherwise provided in Section 3 of the Award Agreement, the
Participant’s right to exercise the Option shall vest, on a cumulative basis,
over a two-year period in two as equal as possible installments on the one-year
anniversary of the Grant Date and two-year anniversary of the Grant Date (each,
a “Scheduled Vesting Date”), provided the Participant provides services to the
Company or any Affiliate through the applicable Scheduled Vesting Date.

* * *
This grant will be null and void until the Participant expressly accepts the
grant by executing this Grant Notice in the space provided below and returning
the original execution copy to the Company or otherwise indicating affirmative
acceptance of this grant electronically pursuant to procedures established by
the Company and/or its third party administrator. The undersigned Participant
acknowledges that he or she has received a copy of this Grant Notice, the Award
Agreement, the Plan and the Plan Prospectus. As an express condition to this
grant, the Participant agrees to be bound by the terms of this Grant Notice, the
Award Agreement and the Plan. The Participant has read carefully and in its
entirety the Award Agreement and specifically the acknowledgements in Section
8.15 thereof. This Grant Notice, the Award Agreement and the Plan set forth the
entire agreement and understanding of the Company and the Participant with
respect to the grant, vesting and administration of the Option award and
supersede all prior agreements, arrangements, plans and understandings.
WRIGHT MEDICAL GROUP N.V.
 
PARTICIPANT
 
 
 
 
 
 
By: Robert J. Palmisano
 
 
Title: President and Chief Executive Officer 
 
 










--------------------------------------------------------------------------------





OPTION AWARD AGREEMENT


Pursuant to the Notice of Option Grant (the “Grant Notice”) to which this Option
Award Agreement (this “Award Agreement”) is attached and which Grant Notice is
included in and part of this Award Agreement, and subject to the terms of this
Award Agreement and the Wright Medical Group N.V. 2017 Equity and Incentive Plan
(as may be amended from time to time, the “Plan”), Wright Medical Group N.V., a
public limited liability company organized under the laws of the Netherlands
(the “Company”), and the Participant named in the Grant Notice (the
“Participant”) agree as follows:
1.Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement will be construed in accordance with the provisions
of the Plan and any capitalized terms not otherwise defined in this Award
Agreement or in the Grant Notice will have the same meanings as set forth in the
Plan. The provisions of this Award Agreement will be interpreted as to be
consistent with the Plan and any ambiguities in this Award Agreement will be
interpreted by reference to the Plan. In the event that any provision of this
Award Agreement is not authorized by or is inconsistent with the terms of the
Plan, the terms of the Plan will prevail. Pursuant to and in accordance with the
terms of the Plan, the Committee will have final authority to interpret and
construe the Plan and this Award Agreement and to make any and all
determinations thereunder, and its decision will be final, binding and
conclusive upon the Participant and his or her legal representatives in respect
of any questions arising under the Plan or this Award Agreement; provided,
however, that pursuant to the Plan the Committee will exercise such discretion
reasonably and in good faith. A copy of the Plan and the Plan Prospectus have
been delivered to the Participant together with this Award Agreement.


2.Grant of Option. The Company hereby grants to the Participant an Option to
purchase from the Company that number of ordinary shares of the Company, par
value €0.03 per share (collectively, the “Shares”) and at an exercise price per
share equal to the amount as indicated in the Grant Notice (the “Exercise
Price”), all subject to adjustment as provided in the Plan, and the terms,
conditions and restrictions set forth below and in the Plan. The Option is not
intended to satisfy the requirements of Section 422 of the Code and thus shall
be a Non-Statutory Stock Option as that term is defined in the Plan.


3.Vesting and Exercisability of Option; Expiration of Option; Forfeiture.


3.1    Vesting and Exercisability of Option. Except as otherwise provided under
this Award Agreement, the Participant’s right to exercise the Option shall vest
in accordance with the Vesting Schedule set forth in the Grant Notice and as
provided in Section 17 of the Plan.


3.2    Effect of Termination of Employment or Service.


(a)Unvested Portion of Option. If the Participant’s service as a director of the
Company terminates for any reason whatsoever while any portion of the Option is
unvested, then, except as provided in Section 17 of the Plan, immediately upon
such termination of service the unvested portion of the Option shall expire and
shall have no further force or effect and be null and void; provided, however,
that upon the termination of the Participant’s service to the Company due to a
Life Event (as defined below), the unvested portion of the Option shall vest
immediately as to a pro rata percentage of the unvested portion of the Option
scheduled to vest on the next Scheduled Vesting Date, with such proration based
on the number of days during which the Participant provided services as a
director to the Company beginning on the Grant Date, or if a Scheduled Vesting
Date has occurred, the most recent Scheduled Vesting Date, and ending on the
next applicable Scheduled Vesting Date, multiplied by the number of Shares
subject to the Option which were scheduled to vest on the next applicable
Scheduled Vesting Date; and provided, further, that in the event the
Participant’s service as a director of the Company terminates because (i) the
Participant is not nominated for re-election (other than for Cause), (ii)
withdraws from consideration for nomination for re-election, or (iii) stands for
re-election but does not receive the votes necessary for re-election (a
“Non-Re-election Event”), then the unvested portion of the Option scheduled to
vest on the Scheduled Vesting Date shall vest on the Scheduled Vesting Date. For
purposes of this Award Agreement, a “Life Event” shall mean the Participant’s
death, Disability, or Qualified Retirement. For purposes of this Award
Agreement, a “Qualified Retirement” shall occur upon the Participant’s voluntary
resignation as a director of the Company, provided that on the date of the
Participant’s voluntary resignation, the Participant is sixty-five (65) years or
older and the Participant has been continuously a director of the Company or any
Affiliate for five (5) or more years.


(b)Vested Portion of Option. The Participant’s right to exercise the vested
portion of the Option shall expire no later than the ten (10) year anniversary
of the Grant Date. However, if the Participant’s service as a director of the
Company terminates before the ten (10) year anniversary of the Grant Date, the
Participant’s right to exercise the vested portion of the Option, except as
otherwise provided in this Award Agreement or Section 17 of the Plan, shall
expire and shall have no further force or effect and shall be null and void;
provided, however, that if the exercise of the vested portion of the Option is
prevented by the provisions of Section 19 of the Plan, the vested portion of the
Option will remain





--------------------------------------------------------------------------------





exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of such Option:


(i)on the date the Participant’s service as a director of the Company terminates
if the Participant’s service as a director of the Company terminates due to
actions constituting Cause or Adverse Action;


(ii)on the one (1) year anniversary of the date the Participant’s service as a
director of the Company terminates if the Participant’s service as a director of
the Company terminates as a result of the Participant’s death or Disability; or


(iii)at the end of the three (3) month period which starts on the date of the
next Scheduled Vesting Date if the Participant’s service as a director of the
Company terminates due to a Non-Re-election Event.


(iv)at the end of the three (3) month period which starts on the date the
Participant’s service as a director of the Company terminates if the
Participant’s service as a director of the Company terminates other than (1) due
to actions constituting Cause or Adverse Action; (2) as a result of the
Participant’s death or Disability; or (3) due to a Non-Re-election Event.


3.3    Special Vesting and Option Expiration Rules.


(a)    Change in Control. If there is a Change in Control, the Option shall be
subject to the vesting and other provisions of Section 17 of the Plan with
respect to such Change in Control.


(b)    Affiliates. For purposes of this Award Agreement, any reference to the
Company shall include any Affiliate of the Company.


3.4    Effect of Actions Constituting Cause or Adverse Action. If the
Participant is determined by the Committee, acting in its discretion, to have
taken any action that would constitute Cause or an Adverse Action during or
within one (1) year after the termination of the Participant’s service as a
director with the Company, irrespective of whether such action or the
Committee’s determination occurs before or after termination of the
Participant’s service as a director with the Company and irrespective of whether
or not the Participant was terminated as a result of such Cause or Adverse
Action, (a) all rights of the Participant under this Award Agreement, whether
vested or unvested, shall terminate and be forfeited without notice of any kind,
and (b) the Committee in its discretion shall have the authority to rescind the
exercise, vesting or issuance of, or payment in respect of, the Option and to
require the Participant to pay to the Company, within ten (10) days of receipt
from the Company of notice of such rescission, any amount received or the amount
of any gain realized as a result of such rescinded exercise, vesting, issuance
or payment (including any dividends paid or other distributions made with
respect to any Shares subject to the Option). The Company may defer the exercise
of the Option for a period of up to six (6) months after receipt of the
Participant’s written notice of exercise in order for the Committee to make any
determination as to the existence of such Cause or an Adverse Action. This
Section 3.4 shall not apply following a Change in Control.


3.5    Forfeiture or Clawback of Option Under Applicable Law and Company Policy.
The Option and the Shares issuable pursuant to the Option are subject to
forfeiture or clawback by the Company to the extent required and allowed by
Applicable Law, including the Sarbanes Oxley Act of 2002, and any implementing
rules and regulations promulgated thereunder, and pursuant to any forfeiture,
recoupment, clawback or similar policy of the Company, as such laws, rules,
regulations and policy may be in effect from time to time. By accepting the
Option under this Award Agreement, the Participant agrees and consents to the
Company’s application, implementation and enforcement of (a) any clawback /
recoupment policy and (b) any provision of Applicable Law relating to the
cancellation, recoupment, rescission or payback of compensation and expressly
agrees that the Company may take such actions as are necessary to effectuate the
recoupment policy (as applicable to the Participant) or Applicable Law without
further consent or action being required by the Participant. For purposes of the
foregoing, the Participant expressly and explicitly authorizes the Company to
issue instructions, on the Participant’s behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold the Participant’s
Shares and other amounts acquired under the Plan to re-convey, transfer or
otherwise return such Shares and/or other amounts to the Company. To the extent
that the terms of this Award Agreement and the clawback / recoupment policy
conflict, the terms of the clawback / recoupment policy shall prevail.


4.Method of Exercise of Option.


4.1    General Rule. The Participant may exercise the Option in whole or in part
(to the extent the Option is otherwise exercisable under Section 3 with respect
to vested Shares) only in accordance with the rules and procedures established
from time to time by the Company for the exercise of an Option. The Exercise
Price shall be paid at exercise in cash (including check, bank





--------------------------------------------------------------------------------





draft or money order); provided, however, that the Committee, in its discretion,
may allow such payments to be made, in whole or in part, (a) by a “net exercise”
of the Option (as further described below); (b) through cashless exercise
procedure which is effected by an unrelated broker through a sale of Shares in
the open market; or (c) by a combination of such methods. In the case of a “net
exercise” of the Option, the Participant shall receive the number of Shares
underlying the Option (or portion thereof so exercised) reduced by the number of
Shares equal to the aggregate Exercise Price of the Option (or portion thereof
so exercised) divided by the Fair Market Value on the date of exercise (the
“Reduced Shares”). In the event of a “net exercise” of the Option, the Option
(or portion thereof so exercised) to purchase the Reduced Shares shall be
settled in exchange for the right to receive an amount (the “Redemption Amount”)
equal to the Fair Market Value of the Reduced Shares on the date of exercise.
The Redemption Amount payable to the Participant shall automatically be offset
by the Company against the amount the Participant is required to pay to exercise
the Option (or portion thereof so exercised). Thereafter, the Participant shall
receive the number of Shares as reduced by the Reduced Shares. Shares shall no
longer be outstanding under the Option (and shall thereafter not be exercisable)
following the exercise of the Option (or portion thereof so exercised) to the
extent of (i) Shares cancelled to pay the Exercise Price of the Option under the
“net exercise,” (ii) Shares actually delivered to the Participant as a result of
such exercise and (iii) any Shares withheld for purposes of tax withholding.


4.2    Exceptions. Except as otherwise provided in this Award Agreement, if the
Participant resides in a country (or is employed in a country, if different)
where the local foreign exchange rules and regulations either preclude the
remittance of currency out of the country for purposes of paying the Exercise
Price, or requires the Company and/or the Participant to secure any legal or
regulatory approvals, complete any legal or regulatory filings, or undertake any
additional steps for remitting currency out of the country, the Company may
restrict the method of exercise to a form of cashless exercise or such other
form(s) of exercise (as it determines in its discretion).


4.3    Delivery and Other Laws. The Company shall deliver appropriate and proper
evidence of ownership of any Shares purchased pursuant to the exercise of the
Option as soon as practicable after such exercise to the extent such delivery is
then permissible under Applicable Law, and such delivery shall discharge the
Company of all of its duties and responsibilities with respect to the Option.


4.4    Fractional Shares. The Participant’s right to exercise the Option shall
not include a right to exercise the Option to purchase a fractional Share. If
the Participant exercises the Option on any date when the Option includes a
fractional Share, the Participant’s exercise right shall be rounded down to the
nearest whole Share and the fractional Share shall be carried forward until that
fractional Share together with any other fractional Shares can be combined to
equal a whole Share or the Option expires.


4.5    Compliance with Applicable Law. As a condition of the grant of the
Option, the Participant agrees to repatriate all payments attributable to the
Option in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and its Affiliates, as may be required
to allow the Company and its Affiliates to comply with local Applicable Law in
the Participant’s country of residence (and country of employment, if
different). Finally, the Participant agrees to take any and all actions that may
be required to comply with his or her personal legal and tax obligations under
local Applicable Law in the Participant’s country of residence (and country of
employment, if different).


5.Income Tax and Social Insurance Contributions Withholding.


5.1    Responsibility for Tax-Related Items. Regardless of any action the
Company takes with respect to any or all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company: (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including the grant of the Option, the vesting of the Option, and the exercise
of the Option; and (b) does not commit to structure the terms of the Option or
any aspect of the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items. If the Participant becomes subject to taxation in more than
one country between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
may be required to withhold or account for Tax-Related Items in more than one
country.


5.2    Manner of Withholding for Tax-Related Items. Prior to the delivery of
Shares upon the exercise of the Option, if the Participant’s country of
residence (and the country of employment, if different) requires withholding of
Tax-Related Items, the Company: (a) shall withhold a sufficient number of whole
Shares otherwise issuable upon the exercise of the Option that have an aggregate
Fair Market Value sufficient to pay the minimum (or if the Participant consents,
up to the maximum) Tax-Related Items required to be withheld (in which case, the
cash equivalent of such withheld Shares shall be used to settle the withholding
obligation); or (b) shall withhold an amount from the Participant’s
compensation, or from any other amounts payable to the





--------------------------------------------------------------------------------





Participant. When withholding Shares for taxes is effected under this Award
Agreement and the Plan, it will be withheld only up to an amount based on the
minimum, or if the Participant consents, maximum, statutory tax rates in the
Participant’s applicable tax jurisdiction or such other rate that will not
trigger a negative accounting impact on the Company. In cases where Shares are
withheld and the Fair Market Value of the number of whole Shares withheld is
greater than the minimum (or if the Participant consents up to the maximum)
Tax-Related Items required to be withheld, the Company shall make a cash payment
to the Participant equal to the difference as soon as administratively
practicable. In the event the withholding requirements are not satisfied through
the withholding of Shares or through the Participant’s compensation or other
amounts payable to the Participant, no Shares will be issued to the Participant
unless and until satisfactory arrangements (as determined by the Committee) have
been made by the Participant with respect to the payment of any Tax-Related
Items which the Company determines, in its discretion, must be withheld or
collected with respect to the Option. By accepting the grant of the Option, the
Participant expressly consents to the withholding of Shares and/or the
withholding of amounts from the Participant’s compensation, or other amounts
payable to the Participant, as provided for hereunder. All other Tax-Related
Items related to the Option and any Shares acquired pursuant to the exercise of
the Option is the Participant’s sole responsibility.


6.Non-Transferable. The Option may not be assigned, transferred, pledged or
hypothecated in any manner other than (a) by will or the laws of descent or
distribution or (b) to a “family member,” “trust” or “foundation” as provided in
Section 18.4(c) of the Plan. The person or persons, if any, to whom the Option
is transferred shall be treated after the Participant’s death the same as the
Participant under this Award Agreement.


7.Data Privacy Consent. Pursuant to applicable personal data protection laws,
the Company hereby notifies the Participant of the following in relation to the
Participant’s personal data and the collection, use, processing and transfer of
such data in relation to the Company’s award of the Option and the Participant’s
participation in the Plan. The collection, use, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan. The Participant’s denial
and/or objection to the collection, use, processing and transfer of personal
data may affect the Participant’s participation in the Plan. As such, the
Participant voluntarily acknowledges and consents (where required under
Applicable Law) to the collection, use, processing and transfer of personal data
as described herein.


The Company holds certain personal information about the Participant, including
the Participant’s name, home address, email address and telephone number, date
of birth, social security number, passport number or other identification
number, compensation, nationality, job title, any Shares or directorships held
in the Company, details of all equity awards or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan (the
“Data”). The Data may be provided by the Participant or collected, where lawful,
from third parties, and the Company will process the Data for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan. The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by Applicable Laws and regulations in the Participant’s
country of residence (and country of employment, if different). Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.
The Company will transfer the Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer the Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States of America (“U.S.A.”).
The Participant hereby authorizes (where required under Applicable Law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of Applicable Laws) of the Data, and (d) to
oppose, for legal reasons, the collection, use, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and the Participant’s participation in the Plan.
The Participant may seek to exercise these rights by contacting the
Participant’s local Human Resources manager or the Company’s Human Resources
Department.







--------------------------------------------------------------------------------





8.
Miscellaneous.



8.1    No Right to Continue Service. Neither the Plan, the Option, nor any
related material shall give the Participant the right to continue as a director
of the Company or to continue in the service to the Company or any Affiliate in
any other capacity or shall adversely affect the right of the Company or any
Affiliate or the shareholders to remove or not to re-appoint the Participant as
a director of the Company or to otherwise terminate the Participant’s service as
a director of the Company with or without Cause at any time.


8.2    Shareholder Status. The Participant shall have no rights as a shareholder
of the Company with respect to any Shares under the Option until such Shares
have been duly issued and delivered to the Participant, and no adjustment shall
be made for dividends of any kind or description whatsoever or for distributions
of rights of any kind or description whatsoever respecting such Shares except as
expressly set forth in the Plan.


8.3    Governing Law; Mandatory Jurisdiction. Except to the extent expressly
provided herein or in connection with other matters of corporate governance and
authority (all of which will be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of this Award Agreement and the Plan and any rules,
regulations and actions relating to this Award Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Delaware,
U.S.A., notwithstanding the conflicts of laws principles of any jurisdictions.
For purposes of litigating any dispute that arises under the Option or this
Award Agreement, the Company and the Participant hereby irrevocably submit to
the jurisdiction and venue of the Federal or State courts of the States of
Tennessee and Delaware, U.S.A., relative to any and all disputes, issues and/or
claims that may arise out of or relate to the Option or this Award Agreement.
The Company and the Participant further agree that any and all such disputes,
issues and/or claims arising out of or related to the Option or this Award
Agreement will be brought and decided in the Federal or State courts of the
States of Tennessee or Delaware, U.S.A., with such jurisdiction and venue
selected by and at the discretion of the Company.


8.4    Binding Effect. This Award Agreement shall be binding upon the Company
and the Participant and their respective heirs, executors, administrators and
successors.


8.5    Severability; EU Age Discrimination Rules. Wherever possible, each
provision of this Award Agreement will be interpreted so that it is valid under
Applicable Law. If any provision of this Award Agreement is to any extent
invalid under Applicable Law, that provision will still be effective to the
extent it remains valid. The remainder of this Award Agreement also will
continue to be valid, and the entire Agreement will continue to be valid in
other jurisdictions. If the Participant is a local national of and is employed
in a country that is a member of the European Union, the award of the Option and
this Award Agreement are intended to comply with the age discrimination
provisions of the EU Equal Treatment Framework Directive, as implemented into
local law (the “Age Discrimination Rules”). To the extent that a court or
tribunal of competent jurisdiction determines that any provision of this Award
Agreement is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its discretion, shall have the power and
authority to revise or strike such provision to the minimum extent necessary to
make it valid and enforceable to the full extent permitted under Applicable Law.


8.6    Investment Representation. The Participant hereby represents and
covenants that (a) any Shares acquired upon the exercise of the Option will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the United States Securities Act of 1933, as amended (the
“Securities Act”) or any similar law, unless such acquisition has been
registered under the Securities Act and any applicable state and foreign
securities laws; (b) any subsequent sale of any such Shares will be made either
pursuant to an effective registration statement under the Securities Act and any
applicable state or foreign securities laws, or pursuant to an exemption from
registration under the Securities Act and such state or foreign securities laws;
and (c) if requested by the Company, the Participant will submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of exercise of the Option
hereunder or (y) is true and correct as of the date of any sale of any such
Share, as applicable. As a further condition precedent to the exercise of the
Option and the delivery to the Participant of any Shares subject to the Option,
the Participant will comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the Shares and, in connection therewith, will execute any documents
which the Company will in its discretion deem necessary or advisable.


8.7    Private Placement. If the Participant is resident and/or employed outside
of the U.S.A., the award of the Option is not intended to be a public offering
of securities in the Participant’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the Option is not subject to
the supervision of the local securities authorities. No Company Employee or
representative is permitted to advise the Participant on whether the Participant
should purchase Shares under the Plan. Investment in Shares involves a degree of
risk. Before deciding to purchase Shares pursuant to the Option, the Participant
should carefully consider all risk factors relevant to the acquisition of Shares
under the Plan and should carefully





--------------------------------------------------------------------------------





review all of the materials related to the Option and the Plan. In addition, the
Participant should consult with his or her personal investment advisor for
professional investment advice.


8.8    Insider Trading/Market Abuse Laws. The Participant’s country of residence
may have insider trading and/or market abuse laws that may affect the
Participant’s ability to acquire or sell Shares under the Plan during such times
the Participant is considered to have “inside information” (as defined in the
laws in the Participant’s country of residence). These laws may be the same or
different from any Company insider trading policy. The Participant acknowledges
that it is the Participant’s responsibility to be informed of and compliant with
such regulations, and the Participant is advised to consult with the
Participant’s personal advisors for additional information.


8.9    Electronic Delivery. The Company may, in its discretion, decide to
deliver any documents related to the Option granted to the Participant under the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


8.10    English Language. If the Participant is resident outside of the U.S.A.,
the Participant acknowledges and agrees that it is the Participant’s express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Option, be
drawn up in English. If the Participant has received this Award Agreement, the
Plan or any other documents related to the Option translated into a language
other than English, and if the meaning of the translated version is different
from the English version, the meaning of the English version shall control.


8.11    Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, the Option shall be subject to any special terms and conditions for
the Participant’s country of residence (and country of employment, if
different), as are forth in an applicable Addendum to this Award Agreement.
Further, if the Participant transfers residence and/or employment to another
country reflected in an Addendum to this Award Agreement, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules,
and regulations or to facilitate the operation and administration of the Option
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). Any
applicable Addendum shall constitute part of this Award Agreement.


8.12    Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. All references to sections herein shall
be to sections of this Award Agreement unless otherwise expressly stated as part
of such reference.


8.13    Additional Requirements. The Company reserves the right to impose other
requirements on the Option, any payment made pursuant to the Option, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its discretion, that such other requirements are necessary or advisable in
order to comply with local Applicable Law or to facilitate the operation and
administration of the Option and the Plan. Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.


8.14    Non-Negotiable Terms. The terms of the Option and this Award Agreement
are not negotiable, but the Participant may refuse to accept the Option and this
Award Agreement by notifying the Company’s Senior Vice President, General
Counsel and Secretary or Senior Vice President, Human Resources in writing
within thirty (30) days after the Grant Date set forth in the Grant Notice.


8.15    Nature of the Grant. In accepting the Option, the Participant hereby
acknowledges that:


(a)The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
in its discretion at any time, unless otherwise provided in the Plan or this
Award Agreement.


(b)The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.


(c)All decisions with respect to future Option award grants, if any, will be at
the discretion of the Company.


(d)The Participant is voluntarily participating in the Plan.





--------------------------------------------------------------------------------





(e)The award of the Option is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or any Affiliate.


(f)In the event the Participant is not an Employee, the award of the Option or
this Award Agreement will not be interpreted to form an employment contract or
relationship with the Company or any Affiliate.


(g)The future value of the Shares subject to the Option is unknown and cannot be
predicted with certainty; if the Participant exercises the Option and acquires
Shares, the value of those Shares may increase or decrease in value, even below
the Exercise Price.


(h)Neither the Company, nor any Affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between the local currency of the
Participant’s country of residence and the U.S. dollar that may affect the value
of the Option or of any amounts due to the Participant pursuant to the
settlement of the Option or the subsequent sale of any Shares acquired upon
settlement of the Option.


(i)In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares acquired upon exercisability of the Option
resulting from termination of service as a director by the Company (for any
reason whatsoever and whether or not in breach of applicable labor laws) and the
Participant hereby irrevocably releases the Company and its Affiliates from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by acceptance
of the Option, the Participant shall be deemed irrevocably to have waived his or
her entitlement to pursue such claim.


(j)In the event of termination of the Participant’s employment with the Company
(whether or not in breach of local labor laws), the Participant’s right to
receive the Option and vest in the Option under the Plan, if any, will terminate
effective as of the date of termination of his or her active employment as
determined in the discretion of the Committee, except as otherwise provided in
this Award Agreement or Section 17 of the Plan, and will not be extended by any
notice of termination of employment or severance period provided to the
Participant by contract or practice of the Company or any Affiliate or mandated
under local law; furthermore, in the event of termination of the Participant’s
employment (regardless of any contractual or local law requirements), his or her
right to vest in the Option after such termination, if any, will be measured by
the date of termination of his or her active employment and will not be extended
by any notice of termination of employment or severance period provided to the
Participant by contract or practice of the Company or any Affiliate or mandated
under local law; the Committee will have the discretion to determine the date of
termination of the Participant’s active employment for purposes of the Option.


(k)Neither the Company nor any Affiliate is providing any tax, legal or
financial advice, nor is the Company or any Affiliate making any recommendations
regarding the Participant’s participation in the Plan, acceptance of the Option,
acquisition of Shares upon exercisability of the Option or any sale of such
Shares.


(l)The Participant has been advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Option.


* * * * *









